  Case 20-00043        Doc 1     Filed 01/30/20 Entered 01/30/20 14:04:33            Desc Main
                                   Document     Page 1 of 15



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


        IN RE:
                                                   CHAPTER 7
        OMOTUNDE EWUOSO,                           CASE NO. 19-BK-19877

                 DEBTOR.                           HON. CAROL A. DOYLE


        PATRICK S. LAYNG,
        UNITED STATES TRUSTEE,
                                                   ADV. NO. ______________
                 PLAINTIFF,

                        V.

        ADENIYI ANTHONY EGBOWON,

                 DEFENDANT.



     COMPLAINT FOR DECLARATORY JUDGMENT; IMPOSITION OF FINES;
    AND FOR INJUNCTIVE RELIEF AGAINST ADENIYI ANTHONY EGBOWON

       Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee” or the “Plaintiff”), by and through his attorney, David Paul Holtkamp, hereby requests

that the Court enter a judgment (1) determining that Adeniyi Anthony Egbowon (the “Defendant”)

has continually violated 11 U.S.C. § 110; (2) imposing fines upon the Defendant in the sum of

$3,500 for multiple violations of 11 U.S.C. § 110; and (3) permanently barring the Defendant from

acting as a bankruptcy petition preparer for cases filed under Title 11 of the United States Code in

the Bankruptcy Court for the Northern District of Illinois. As and for his complaint, the U.S.

Trustee respectfully states to the Court as follows:




                                                   ─1─
   Case 20-00043        Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33                Desc Main
                                   Document     Page 2 of 15



                                             PARTIES

    1. Plaintiff, Patrick S. Layng, is the duly appointed United States Trustee for the Northern

District of Illinois and is charged with supervising the administration of bankruptcy cases pursuant

to 28 U.S.C. § 586. The U.S. Trustee maintains his principal place of business at 219 S. Dearborn

St., Room 873, Chicago, Illinois, within this district.

    2. Defendant is Adeniyi Anthony Egbowon. At all relevant times the Defendant has resided

at 26431 Silverleaf Dr., Plainfield, IL 60585, within this district.

    3. Defendant is a bankruptcy petition preparer as defined by 11 U.S.C. § 110(a)(1); which

states:

                (1) “bankruptcy petition preparer” means a person, other than an
                attorney for the debtor, or an employee of such attorney under the
                direct supervision of such attorney, who prepares for compensation
                a document for filing; and

                (2) “document for filing” means a petition or any other document
                prepared for filing by a debtor in a United States bankruptcy court
                or a United States district court in connection with a case under this
                title.


                                         JURISDICTION

    4. The underlying chapter 7 bankruptcy case was initiated by Omotunde Ewuoso (the

“Debtor”), pro se, on July 16, 2019. That case remains pending.

    5. This Court has jurisdiction to hear and determine this adversary proceeding pursuant to 28

U.S.C. § 157 and IOP 15(a) and LR 40.3.1 of the United States District Court for the Northern

District of Illinois.

    6. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and in the event this is a non-

core proceeding, the Plaintiff consents the to the entry of a final order by the bankruptcy court.

    7. Venue of this proceeding is proper in this Court pursuant to 28 U.S.C. § 1409(a).


                                                    ─2─
     Case 20-00043       Doc 1     Filed 01/30/20 Entered 01/30/20 14:04:33               Desc Main
                                     Document     Page 3 of 15



     8. The Plaintiff files this complaint pursuant to 11 U.S.C. § 110 and Fed. R. Bankr. P. 7001(7)

 and 7065.

     9. The Plaintiff has standing to bring this complaint and ask for the relief requested therein

 pursuant to 11 U.S.C. §§ 307 and 110. Furthermore, 11 U.S.C. §§ 110(h)(4); (i)(1); and (l)(3)

 specifically authorize the Plaintiff to request disgorgement of fees, payment of damages, and

 assessment of statutory fines against a bankruptcy petition preparer. Section 110(j) of the Title 11

 specifically vests in the Plaintiff the authority to bring a civil action to enjoin a bankruptcy petition

 preparer from engaging in any conduct in violation of § 110 or from further acting as a bankruptcy

 petition preparer.

                                           BACKGROUND

I.   The Defendant’s Continuing Illicit Bankruptcy Petition Preparing Business.

     10. The Defendant acted as a bankruptcy petition preparer in the underlying bankruptcy case,

  and in several other cases filed in this district, some as a disclosed bankruptcy petition preparer,

 and some as an undisclosed bankruptcy petition preparer.

     11. The Defendant disclosed his role as a bankruptcy petition prepare in at least 5 cases,

  including the underlying case. Those cases include: (a) In re Dada O Ebijimi (15-bk-16029); (b)

 In re Yvette Eugene (15-bk-27635); (c) In re Gbemisola Adeniji (15-bk-29715); (d) In re Olusegun

 Afolabi Olusuyi (19-bk-04072); and (e) In re Omotunde Evuoso (19-bk-19877).

     12. Defendant appears to have been an undisclosed bankruptcy petition preparer in the case of

 In re Yvette Eugene (15-bk-38076), but based on sworn testimony of the Defendant, there are

  several others.

     13. In the case In re Olusuyi (19-bk-04072), Judge Hunt entered an order against the Defendant

  for violating 11 U.S.C. § 110, and imposing fines of $500 against him. A true and correct copy of

  that order is attached as Exhibit A.

                                                      ─3─
  Case 20-00043        Doc 1     Filed 01/30/20 Entered 01/30/20 14:04:33          Desc Main
                                   Document     Page 4 of 15



   14. The Defendant did not initially comply with that sanctions order, prompting Judge Hunt to

issue a contempt order against the Defendant. A true and correct copy of that order is attached as

Exhibit B.

   15. The Defendant then complied with the order by paying the $500 fine in that case.

   16. In the case In re Eugene (15-bk-38076), Judge Hollis entered an order imposing penalties

on the Defendant of $3,500 ─ $2,000 of which was payable to the debtor in that case, $1,000 of

which was payable to the chapter 13 trustee, and $500 of which was payable to the Plaintiff. A

true and correct copy of that order is attached as Exhibit C.

   17. The Defendant has not yet complied with that order.

   18. The Defendant started his bankruptcy petition preparing business in or about 2014, after

he filed his own chapter 7 bankruptcy case, case no. 14-bk-02217.

   19. The Defendant initially purchased bankruptcy software known as BankruptcyPRO, which

is designed for use by attorneys, to help him prepare his own petition. The Defendant, however,

continued to maintain a BankruptcyPRO license to use that software afterwards to prepare

bankruptcy petitions for other individuals for profit.

   20. The Defendant used the BankruptcyPro software to prepare schedules and other documents

for debtors that listed him as “Attorney for the Debtor(s)” in several cases. Those documents do

not appear to have been filed in that form, but on information and belief, the Defendant provided

those documents to the debtors incorrectly holding himself out as an attorney.

   21. In at least one case, the Defendant prepared draft schedules and other documents that

provided that he was not only the “Attorney for the Debtor(s),” but also provided “Mayfair-Capital

Inc.” as his law firm and listed a bar id number ─ 191639.

   22. The Defendant is not an attorney in any state and does not have a bar id number.



                                                   ─4─
      Case 20-00043     Doc 1      Filed 01/30/20 Entered 01/30/20 14:04:33             Desc Main
                                     Document     Page 5 of 15



      23. The number that the Defendant listed as his bar id number was actually his Nationwide

Mortgage and Licensing System number, or NMLS number.

      24. The Defendant was a licensed mortgage loan originator in the state of Illinois before that

license was revoked.

      25. In 2015, the Illinois Department of Financial and Professional Regulation, Division of

Banking (the “IDFPR”), issued an order revoking the Defendant’s mortgage loan originator

license. A true and correct copy of that order is attached as Exhibit D, and is also on IDFPR

website, available at: https://www.idfpr.com/banks/resfin/discipline/LO2015/2015-MLO-02.pdf.

      26. That order provides in the “Legal Conclusions” section the following (emphasis added):

                 EGBOWON [the Defendant] was involved in a fraudulent
                 scheme in which he convinced a consumer to write money orders to
                 the Company and by misrepresenting that it was part of the process
                 to obtain a loan when in fact EGBOWON was converting the money
                 for his personal gain and also by closing and obtain the proceeds of
                 a loan without the Company’s knowledge and misleading the
                 consumer and lender in violation of [the law].

      27. The Defendant’s mortgage originator’s license was reinstated sometime thereafter,

however, that did not last long.

      28. The Defendant’s mortgage originator’s license was again revoked in 2017 by IDFPR order.

A true and correct copy of that order is attached as Exhibit E, and available at:

https://www.idfpr.com/banks/resfin/discipline/LO2017/Egbowon%20Revocation%202017%20.p

df.

      29. That order provides in the “Legal Conclusions” section the following (emphasis added):

                 Despite having entered into the Consent Order disciplining his MLO
                 License EGBOWON [the Defendant] has committed more
                 violations of Illinois licensing statutes under the jurisdiction of
                 another Division within the Department. The Department concludes
                 that EGBOWON does not have the character, and general
                 fitness so as to command the confidence of the community and to
                 warrant a determination that the mortgage loan originator will
                                                   ─5─
  Case 20-00043          Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33            Desc Main
                                    Document     Page 6 of 15



               operate honestly, fairly, and efficiently within the purpose of this
               Act.

   30. The Defendant’s mortgage originator license remains revoked today due to his fraud,

general lack of good charter and fitness, and his inability to operate honestly and fairly as

determined by the State of Illinois.

   31. The Defendant’s NMLS number, therefore, is not a bar number, or any other type of valid

license number.

   32. Additionally, Mayfair-Capital is not a law firm. It is instead merely an Illinois corporation,

where the Defendant is the registered agent and owner.

   33. The Defendant sometimes uses Mayfair-Capital as the name of the business through which

he runs his bankruptcy petition preparing business, as well as his tax preparation business.

   34. On information and belief, the Debtor’s company “Mayfair-Capital” is meant to look like

Mayfair Capital Investment Management, a large U.K. investment management company that the

Debtor has no affiliation with.

   35. On the bankruptcy schedules and other documents that the Defendant drafted for several

debtors provide that the address of Mayfair-Capital is 233 E. Erie Street, Ste. 713, Chicago, IL.

The Defendant has not maintained any business at that address for several years and cannot receive

service or mail there.

   36. The Defendant caused bankruptcy documents to be filed that contained the 233 E. Erie St.,

address has his bankruptcy petition preparer address even when he did not maintain that address

and could not receive mail or service there.

   37. The Defendant caused bankruptcy documents to be filed that listed Mayfair-Capital’s tax

identification number where his social security number was required as the bankruptcy petition

preparer.


                                                  ─6─
        Case 20-00043         Doc 1     Filed 01/30/20 Entered 01/30/20 14:04:33              Desc Main
                                          Document     Page 7 of 15



II.       The Underlying Bankruptcy Case.

          38. The Defendant has violated numerous subsections of § 110 of the Bankruptcy Code in the

   underlying bankruptcy case. The Defendant, among other things: (a) charged an excessive fee of

   over $1,000; (b) attempted to hide his compensation by having the Debtor pay a close relative

   instead of the Defendant directly, (c) under-disclosed his compensation under oath; (d) registered

      in the case as the Debtor’s noticing agent; (e) failed to provide his social security number; (f) failed

      to provide a real address; and (g) provided significant legal and procedural advice.

          39. Records from the Clerk’s Office indicated that the Defendant came to the Clerk’s Office at

      219 S. Dearborn St., Chicago, IL 60604 on July 16, 2019, at which time he filed the Debtor’s

      bankruptcy documents.

          40. The Defendant disclosed himself as the bankruptcy petition preparer on page 7 of the

      petition (Official Form 101). See Bankr. Dkt. No. 1.

          41. On information and belief, the Defendant used white-out or other manual means to remove

      “Mayfair-Capital Inc.” from page 7 of the petition and put his name in its place before filing the

      petition, but after the petition was drafted.

          42. On the “Declaration About an Individual Debtor’s Schedules” (Official Form 106Dec),

      filed with the petition, the Defendant disclosed himself as the bankruptcy petition preparer.

          43. The Defendant similarly listed himself as the bankruptcy petition preparer on the

      “Statement of Financial Affairs for Individuals Filing for Bankruptcy” (Official Form 107) filed

      with the petition.

          44. On the “Disclosure of Compensation of Bankruptcy Petition Preparer” filed with the

      petition, the Defendant disclosed that he agreed to accept $200 in compensation for his services.

          45. The Defendant charged more than $200 for his bankruptcy related services.



                                                          ─7─
  Case 20-00043         Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33           Desc Main
                                   Document     Page 8 of 15



   46. By text message dated April 18, 2019, the Defendant instructed the Debtor to “Send the

payment to Ennyilawole@gmail.com $1000 for your bankruptcy and $250 for tax returns

preparation.” A true and correct copy of that text message is attached as Exhibit F.

   47. The email address Ennyilawole@gmail.com and bank account linked to that email address

belong to Eniola Omotoye Ilawole, the Defendant’s cousin or close relative.

   48. On information and belief, the Defendant instructed the Debtor to pay his cousin or relative

instead of him directly because he did not want to disclose the compensation on the bankruptcy

schedules.

   49. The Debtor paid the Defendant $900 by check made out to the Eniola Omotoye Ilawole

(the Defendant’s cousin or relative) dated April 21, 2019. A true and correct copy of that check is

attached as Exhibit G.

   50. The Debtor paid the Defendant an additional $250 by electronic transfer on May 17, 2019.

Electronic confirmation of that electronic transfer is attached as Exhibit H.

   51. The Debtor then paid the Defendant another $200 by check made out to the Defendant

directly on August 4, 2019. A true and correct copy of that check is attached as Exhibit I.

   52. The Defendant testified during his 2004 examination that that he used the funds from the

$200 check dated August 4, 2019, to pay the filing fee.

   53. Only $100 of the filing fee has been paid. See Bankr. Dkt. No. 18.

   54. The Debtor still owes $235 in filing fees in the underlying bankruptcy case and a court

generated motion to dismiss the underlying bankruptcy for failure to pay filing fees remains

pending.

   55. The Chapter 7 trustee has filed a No Asset report in the underlying case, which would likely

lead to a discharge if the filing fee were paid.



                                                   ─8─
  Case 20-00043          Doc 1   Filed 01/30/20 Entered 01/30/20 14:04:33             Desc Main
                                   Document     Page 9 of 15



   56. A “Debtor’s Electronic Notice Request” was filed in this case to provide the Debtor with

electronic notice of filings in the case. See Bankr. Dkt. No. 9. However, instead of providing that

notices would be emailed to the Debtor directly, the email address of “AE@USA.com” was

provided as the electronic noticing address for the Debtor.

   57. AE@USA.com is the Defendant’s email address, and not the Debtor’s. Therefore, all

notices of filings in the case went to the Defendant, and not the Debtor directly, as if the Defendant

was acting as the Debtor’s attorney.

   58. On the “Disclosure of Compensation of Bankruptcy Petition Preparer” (Official Form

B2800), the Defendant listed XX-XXXXXXX where the form requires the Defendant’s social security

under 11 U.S.C. §§ 110(c)(1), 110(c)(2)(A).

   59. The number the Defendant listed was not a social security number but was instead the

taxpayer identification number of Mayfair-Capital.

   60. Also, on Official Form 2800, the Defendant listed the address of 233 E Erie Street, Suite

713, Chicago, IL 60611 as his address. On the date that the disclosure was filed, and for several

years before, the Defendant did not maintain that as this address and was not capable of receiving

mail or service there.

   61. The Defendant also advised the Debtor on bankruptcy procedures and rights, including:

       a.       the requirement to attend a meeting of creditors under 11 U.S.C. § 341;

       b.      the credit counseling requirement;

       c.      the post-petition financial management course requirement.

   62. The Defendant also provided the Defendant with significant legal advice in completing his

schedules and statement of financial affairs, including advice on:

       a.      the difference between secured and unsecured debt;



                                                    ─9─
       Case 20-00043        Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33           Desc Main
                                      Document     Page 10 of 15



            b.      where to list the creditors on the schedules, and ultimately making that

                    determination for the Debtor;

            c.      which exemptions could be used and provided the Illinois statutes for those

                    exemptions;

            d.      the value of property to be listed;

            e.      whether he was legally married or not for the Statement of Financial Affairs;

            f.      whether the Debtor’s debts were primarily consumer debts, and making that

                    determination for the Debtor; and

            g.      whether to retain or surrender collateral secured by liens.


                   COUNT I ─ FINES FOR VIOLATION OF 11 U.S.C. § 110(e)(2)

        63. The U.S. Trustee realleges and incorporates herein the allegations contained in paragraph

  1 through 62.

        64. Section 110(e)(2) of the Bankruptcy Code prohibits a bankruptcy petition preparer from

  offering any legal advice, including but not limited to, the characterization of the nature of the

  Debtor’s interest in property (11 U.S.C. § 110(e)(2)(B)(vi)); characterization of the nature of the

  Debtor’s debt (11 U.S.C. § 110(e)(2)(B)(vi)); and “bankruptcy procedures and right.” (11 U.S.C.

  § 110(e)(2)(B)(vii)).

I.      The Defendant Provided Significant Procedural Advice.

        65. The Defendant provided advice as to bankruptcy procedure by instructing the Debtor to

  appear at the 341 meeting of creditors, and making the Debtor believe that he would appear at the

  meeting with him. The Defendant did not appear at the meeting with the Debtor, contrary to the

  Debtor’s expectations. The Defendant’s conduct constitutes advice concerning bankruptcy

     procedures and rights in violation of 11 U.S.C. § 110(e)(2)(B)(vii).


                                                          ─ 10 ─
        Case 20-00043        Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33            Desc Main
                                       Document     Page 11 of 15



         66. The Defendant provided advice as to bankruptcy procedure by instructing the Debtor to

  complete the credit counseling course, which the Debtor completed in the Defendant’s presence.

  The certificate was then sent to the Defendant, which was then provided by the Defendant to the

  Debtor. The Defendant’s conduct constitutes advice concerning bankruptcy procedures and rights

  in violation of 11 U.S.C. § 110(e)(2)(B)(vii).

         67. The Defendant provided advice as to bankruptcy procedure by instructing the Debtor to

  complete the post-petition financial management course. The Defendant’s conduct constitutes

  advice concerning bankruptcy procedures and rights in violation of 11 U.S.C. § 110(e)(2)(B)(vii).

II.      The Defendant Provided Significant Substantive Legal Advice.

         68. The Defendant obtained and used the Debtor’s credit report to complete the schedules.

         69. The Debtor did not give the Defendant instructions as to whether and where to list creditors

   and their claims on her schedules. Instead, the Defendant provided advice on the difference

      between secured and unsecured debts and ultimately decided where to put creditors on the

      schedules. The Defendant’s conduct constitutes legal advice in violation of 11 U.S.C.

      § 110(e)(2)(A).

         70. The Defendant unilaterally determining where creditors and their claims should be placed

      on Schedules D, E, and F. The Defendant’s conduct constitutes legal advice on how to characterize

      the nature of the Debtor’s debts in violation of 11 U.S.C. § 110(e)(2)(B)(vi).

         71. The Defendant decided what exemptions to claim and provided the statute for the

      exemption. By unilaterally determining what exemption claims the Debtor should assert, gave

      legal advice in violation of 11 U.S.C. § 110(e)(2)(A).

         72. The Defendant unilaterally determining the state median income for the Debtor’s

      household and placing it on Official Form 122A (Means Test), assisted the Debtor in determining



                                                       ─ 11 ─
  Case 20-00043          Doc 1    Filed 01/30/20 Entered 01/30/20 14:04:33             Desc Main
                                   Document     Page 12 of 15



her bankruptcy rights and eligibility to file for chapter 7 relief in violation of 11 U.S.C.

§ 110(e)(2)(B)(vii).

    73. Pursuant to 11 U.S.C. § 110(l)(1), a court may fine a bankruptcy petition preparer up to

$500.00 for each violation of subsections (b), (c), (e), (f), (g), or (h) of § 110.

    74. In this case, the Defendant furnished legal advice to the Debtor at least seven separate

occasions. Thus, this Court has the authority to impose a fine of up to $500 for each of these seven

violations for a total of $3,500 in fines pursuant to § 110(l)(1) payable to the United States Trustee.

        WHEREFORE, the U.S. Trustee respectfully asks the Court to enter a judgment against

the Defendant:

                 A.      Declaring that the Defendant gave legal and procedural advice in violation

        of 11 U.S.C § 110(e)(2);

                 B.      Imposing a fine of $3,500 payable to the United States Trustee; and,

                 C.      Granting any other relief that the Court deems just and proper.


                      COUNT II ─ FEE DISGORGEMENT TO THE DEBTOR

    75. The U.S. Trustee realleges and incorporates herein the allegations contained in paragraph

1 through 74.

    76. Section 110(h)(2) provides, in pertinent part, that a bankruptcy petition preparer shall file

a declaration disclosing “any fee received from or on behalf of the debtor within 12 months

immediately prior to the filing of the case, and any unpaid fee charged to the debtor.”

    77. The Debtor provided copies of checks and bank statements showing that he paid more than

the $200 the Defendant claimed on his disclosure of compensation. In total the Debtor paid the

Defendant $1,350 ($900 by check, $250 by electronic deposit, and another $200 by check). The




                                                    ─ 12 ─
   Case 20-00043         Doc 1      Filed 01/30/20 Entered 01/30/20 14:04:33         Desc Main
                                     Document     Page 13 of 15



Defendant failed to disclose the receipt of at least $1,150 from the Debtor in violation of 11 U.S.C.

§ 110(h)(2).

    78. Section 110(h)(3)(B) provides that all fees charged by a bankruptcy petition preparer may

be forfeited in any case in which the bankruptcy preparer fails to comply with this subsection or

subsection (b), (c), (d), (e), (f), or (g).

    79. The Defendant violated 11 U.S.C. § 110(h)(2) by failing to disclose all fees received in

connection with the Debtor’s bankruptcy filing. Further, the Defendant violated 11 U.S.C.

§ 110(e)(2).

        WHEREFORE, the U.S. Trustee respectfully asks the Court to enter a judgment against

the Defendant ordering him to disgorge the entire $1,350 to the Debtor.


 COUNT III ─ INJUNCTIVE RELIEF PERMANETLY BARRING THE DEFENDANT
         FROM ACTIOIN AS A BANKRUPTCY PETITION PREPARER

    80. The U.S. Trustee realleges and incorporates herein the allegations contained in paragraph

1 through 79.

    81. Section 110(j)(2)(B) provides that a court may permanently enjoin an individual from

acting as a bankruptcy petition preparer if that individual has continually engaged in conduct

violative of 11 U.S.C. § 110 or engaged in fraudulent, unfair, and deceptive conduct within the

meaning of 11 U.S.C. § 110(j)(2)(A).

    82. Based upon the conduct described in this complaint, the Defendant has continually violated

11 U.S.C. § 110. Again, the Defendant gave significant legal advice in violation of 11 U.S.C.

§ 110(e)(2). Further, the Defendant failed to disclose his entire fee in violation of 11 U.S.C.

§ 110(h)(2), and appears to have taken active steps to conceal his true compensation by routing it

through a close relative. Lastly, the Bankruptcy Judges in the Northern District of Illinois have



                                                  ─ 13 ─
  Case 20-00043        Doc 1     Filed 01/30/20 Entered 01/30/20 14:04:33            Desc Main
                                  Document     Page 14 of 15



entered multiple orders requiring disgorgement and assessing statutory fees against the Defendant

for prior violations of 11 U.S.C. § 110.

   83. In addition, the Defendant filed documents, some under penalty of perjury, in this

bankruptcy case which contained false statements with regards to the fees received. As noted, the

Defendant engaged in deceptive conduct when he declared that he only received $200.00.

   84. The Defendant has also previously been found to have committed fraud or deceptive

practices with respect to his mortgage originator business, and had his license revoked permanently

because the State of Illinois found him to be of unfit character.

   85. The Defendant has shown himself as an individual that continually preys on the most

vulnerable members of society, not just in bankruptcy, but in other contexts as well.

   86. Therefore, the Defendant should be barred permanently from acting as a bankruptcy

petition preparer in the Northern District of Illinois pursuant to 11 U.S.C. § 110(j)(2)(B).

       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter a judgment against

the Defendant:

                 A.    Permanently enjoining the Defendant from acting as a bankruptcy petition

       preparer for cases filed under Title 11 of the United States Code; and;

                 B.    Granting any further relief that the Court deems just and proper. Granting

       any other relief that the Court deems just and proper.




                                                  ─ 14 ─
 Case 20-00043      Doc 1   Filed 01/30/20 Entered 01/30/20 14:04:33       Desc Main
                             Document     Page 15 of 15



                                          Respectfully Submitted:

                                          PATRICK S. LAYNG,
                                          UNITED STATES TRUSTEE,

                                          By: David Paul Holtkamp
Dated: January 30, 2020                   David Paul Holtkamp
                                          U.S. Department of Justice
                                          Office of the United States Trustee
                                          219 S. Dearborn, Room 873
                                          Chicago, Illinois 60604
                                          (312) 886-3320




                                          ─ 15 ─
